.Judgment insofar as appealed from reversed on the law and facts, with costs, and judgment directed in favor of plaintiff in accordance with the memorandum, with costs. Appeal from judgment entered July 3, 1958, dismissed as academic. Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. Memorandum: The plaintiff proved her cause of action by a fair preponderance of the evidence and is entitled to equitable relief by way of specific performance requiring the defendant to assign her interest to plaintiff in the mortgage covering the premises briefly described as 990 Mt. Hope Ave., Rochester, New York. All concur. (Appeal from a judgment of Ontario Trial Term, referring the matter to take the account of plaintiff and determine the share of down payments by purchasers and subsequent payments on a mortgage to which defendant is entitled; also appeal from part of a judgment of the same court and Justice, following a report by the Referee, dismissing the complaint on the merits and awarding defendant judgment.) Present — -McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.